Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/749,238 filed 01/22/2020 is in response to Applicant’s arguments/remarks and claims amendment filed 01/12/2022. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 01/12/2022 Applicant has amended the claims of the application. Claim is amended by adding the limitation of claim 6, “…and curved portions between the long side portion and the short side portion”. Claim 6 has been canceled. Limitation from claim 9 and that further describe the stepped are also included. Dependence of Claim 7 is changed from claim 6 to claim 1. 
The status of the claims stand as follows:
Currently amended 		1, 7, 9
Original			2-5, 8, 10-18
4.3	Canceled 			6
Claim 1-5, 7-18 are currently pending in this application.  
Withdrawal of Claim Rejection - 35 USC § 103
The rejection of Claim 1-5, 7-18 rejected under 35 U.S.C. 103 as being unpatentable over Uh (U.S. PG Publication 2012/0064389; presented in the Information Disclosure Statement filed 09/11/2020) in view of Munenaga et al. (U.S. PG Publication 2012/0301779) has been overcome by the amendment of Claim 1. Therefore, the rejection gas been withdrawn. 
Upon further consideration and search a new ground of rejection is made over Uh (U.S. PG Publication 2009/0311594; presented in the Information Disclosure Statement filed 09/11/2020) in view of Munenaga et al.  is made and presented in this Office Action.
Claim Rejections - 35 USC § 103
The text of those section of Title 35 U.S. Code not included in this section can be found in the prior Office Action. 

Claim 1-5, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uh (U.S. PG Publication 2009/0311594; presented in the Information Disclosure Statement filed 09/11/2020) in view of Munenaga et al. (U.S. PG Publication 2012/0301779)

Regarding Claim 1 Uh discloses a secondary battery (Uh paragraph 0017-0018) including an electrode assembly (Uh paragraph 0021), a can having an opening configured to receive the electrode assembly (Uh paragraph 0020), the can is equivalent to the case; the can 120 comprising side surface plates consisting of a short sidewall 122, a long side wall 121 longer than the short side wall 122 and a bottom surface plate 123 integrally formed with the side surface plates 121 and 122, and a top end opened to form an upper opening 124 (Uh Fig. 1, paragraph 0036). Uh discloses curved portion between the long side portion and the short side portion (Uh Fig. 4A, 4B, 4C) since the two portions are connected by a curve portion and not sharp corners ((Uh Fig. 1, 4A, B, C).
Uh discloses the can 120 is formed by deep drawing and the side surface plates 121 and 122 are integrally formed with the bottom surface plate 123 (Uh paragraph 0055). But Uh is silent about at least one of bottom portion, long side portion and short side portion is bent and welded.
Munenaga discloses a method of producing a battery includes a container including a bottom portion, long-sidewall portions and each standing on a corresponding one of longer side portions of the bottom portion, and short-sidewall portions each standing on a corresponding one of shorter side portions of the bottom portion, an electrode assembly housed in the container, a lid closing the container (Munenaga paragraph 0008), and the manufacturing method comprising folding a flat plate to form a shape of the container, and welding portions of the flat plate which are mutually abutting or overlapping after the folding (Munenaga paragraph 0008). Munenaga discloses manufacturing an enclosure by deep drawing molding or the like produces a great variation in thickness (Munenaga paragraph 0048), and the disclosed method of manufacturing the battery of folding a flat plate and welding overlapping portions can ensure a reduced weight while maintaining structural strength necessary for an enclosure of a battery such as a secondary battery (Munenaga paragraph 0049). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the case of Uh by the disclosure of Munenaga and made the container by bend or folding of a flat plate and welding of overlapping portions to prevent variation in thickness such is produced by deep drawing molding or the like (Munenaga paragraph 0048). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products} in the same way (MPEP 2143 I E).
Uh discloses the battery comprises cap plate 131 sized and shaped to fit the upper opening 124 of the can 120 (Uh Fig. 1, paragraph 0069), equivalent to the cap plate coupled to the case. Uh also discloses the long side portions 121 of case comprising stepped portion 125 (Uh Fig. 3, paragraph 0059), 
Uh discloses the stepped portion in curved portion has a depth that gradually reduces towards the short side portion 122 (Uh Fig. 4B). In the disclosure of Uh the middle region of the short side 122 portion has no such a stepped part (Uh Fig. 4B); thus, it is stepless.
Regarding Claim 2 Uh discloses in one embodiment each of the long side wall 121 of the can 120 comprise one stepped portion 125 (Uh Fig. 3, 4A, 4B, paragraph 0059).
Regarding Claim 3 Uh discloses the short sidewall 122 of the can 120 comprise a stepped portion 125” (Uh Fig. 4C, paragraph 0060).
Regarding Claim 4 Uh discloses each of the long side wall 121 of the can 120 comprise one stepped portion 125 (Uh Fig. 4B, paragraph 0039) and teach of the short sidewall 122 of the can 120 comprise a stepped portion 125 (Uh Fig. 4A, paragraph 0058).
 Regarding Claim 5 Uh discloses the stepped portion 125 in the long side portion 121 have a uniform depth in the first direction (i.e. thickness direction of the case) (Uh Fig. 3, 4A, 4B).
Regarding Claim 7 the stepped portion 125 extend along the long side 121 towards the curved portion (Uh Fig. 1, 4B, paragraph 0059).
Regarding Claim 8 the stepped portion 125 extend along the entire length of the long side 121 (Uh Fig 4A, paragraph 0059).
Regarding Claim 9 Uh discloses the stepped portion in curved portion has a depth that gradually reduces towards the short side portion 122 (Uh Fig. 4B). 
Regarding Claim 10 Uh discloses the top end has the stepped portion 125 (Fig. 1, 3, 4A, 4B) and has an interior curvature radius that is larger than that of the bottom end that has no such stepped portions.
Regarding Claim 11 Uh discloses the cap plate 131 has size and shaped that corresponds to the upper opening 124 of the can 120 (Uh Fig. 1, 3, paragraph 0069); thus, considered equivalent to the curvature radius of the cap plate is equal to the interior curvature radius of the top end the can 120.
Regarding Claim 12 Uh discloses the stepped portions 125 have a uniform height in the second direction, i.e. height direction of the case, in the long side portion and the curved portions (Uh Fig. 1, 3).
Regarding Claim 13 Uh in one embodiment discloses the height of each of the stepped portions 125 in the second direction, i.e. height direction of the case, is equal to the thickness of the cap plate 131 (Uh Fig. 8).
Regarding Claim 14 the stepped portions extend from the curved portions to portions of the short side (Uh Fig. 4C).
Regarding Claim 15 Uh discloses the stepped portions 125 have a depth in the short side 122 portion and the depth of stepped portions in the short side 122 is gradually reduced (Uh Fig 4C). 
Regarding Claim 16 Uh discloses in one embodiment, the cap plate is coupled on the first stepped portions (Uh Fig. 8),
Regarding Claim 17 and 18 Munenaga discloses the short side portion is formed by combining folded portion 115 extended from the long side portions, which overlap over each other (Munenaga Fig. 1-3, 6-8, paragraph 0059, 0060) and the short sides portions comprise welding of the two portions mutually abutting (Munenaga paragraph 0059, 0060), the two sides being equivalent to the second short side portion and the third short side portion. Munenaga is silent about a first short side portion extending from the bottom portion, but it would have been obvious to a person of ordinary skill to have also folded the portion extending from the bottom along with the other two portions extending from the long side portions. Such a configuration would have been duplication of part, which according to the MPEP mere duplication of parts has no patentable significance unless a new and unexpected result is produce See MPEP 2144.04 VIB.
Response to Argument
In the response filed in 01/12/2022 Applicant traverses the rejection of the claims 1-20 presented in the previous Office Action under 103 over Uh (U.S.PG Pub. 2012/0064389) in view of Munenaga et al. (U.S. PG Pub. 2012/03011779). Applicant argues that new limitation the depth of each of the stepped parts in the curved region is reduced towards the short side portion such that the middle regions of the short side portions are step less is added to claim 1 (Remarks page 6-7). Applicant then traverses the rejection of Claim 9 about the limitation that “Uh is silent about the stepped portion in curved portion has a depth that gradually reduces towards the short portion” that such a configuration constitutes change in size that is generally recognized as being within the level of ordinary skill in the art. Applicant argues that the difference between the recited stepped portion and the stepped portion of Uh are those of structure and of patentable significance  that a person of ordinary skill in the art should not have found obvious (Remarks page 6-7). 
Examiner notes that the arguments presented are directed towards now withdrawn rejection under 103 over Uh (U.S. PG Publication 2012/0064389; in view of Munenaga et al. (U.S. PG Publication 2012/0301779). And as noted above in this Office Action the rejection has been overcome by the amendment of claim 1, and has been withdrawn. 
Upon further consideration and search a new ground of rejection is made under 103 over newly applied reference of Uh (U.S. PG Publication 2009/0311594) in view of Munenaga et al. (U.S. PG Publication 2012/0301779). Newly applied reference of Uh discloses the new limitation wherein the depth of each of the stepped parts in the curved region is reduced towards the short side portion such that the middle regions of the short side portions are step less as shown at least in Fig. 4B. Therefore, the claimed invention is obvious over the combined teaching of Uh and Munenaga as presented above in this Office Action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722